Title: To Thomas Jefferson from Samuel Broome, 4 August 1803
From: Broome, Samuel
To: Jefferson, Thomas


          
            
              Sir
            
            Greenfield Hill Connecticut Augt 4th. 1803
          
          I am on my way to the City of Washington where I hope to find your Excellency in the enjoyment of perfect health. I took the freedom Sometime since to Address a line to your Excellency, respecting any Vacant office in this State, which I might be capable of discharging. A Vacency I believe will Shortly take place, if your Excellency will be pleased to Suspend, an Appointment to Said office, if such should happen until I appear with credencials, you will Oblige your Sincere friend and well Wisher 
          
            
              Samuel Broome
            
          
        